Pee Cueiam.
The matter is remanded to the Division of Tax Appeals with the following directions:
(1) To examine the local assessors of Atlantic City in office for the years 1954 to 1957, inclusive, with respect to the percentage of true value which they used in making or revising assessments relating to real property (or classes thereof) including new construction and subdivisions;
(2) To receive such further testimony as the parties may offer with respect to the subject matter described in (1);
(3) To make such further findings as may be appropriate in the light of the additional proofs, including the effect, if any, of such findings upon the judgments under review;
(4) To return the additional proofs and findings to this court.
Jurisdiction of the causes is retained.
For remandment—Chief Justice Weinteaub, and Justices Bueling, Ekancis, Peoctoe, Hale and Schettino—6.
Opposed—None.